DETAILED ACTION
Applicant’s amendments and remarks, filed August 11, 2021, are fully acknowledged by the Examiner. Currently, claims 1-21 are pending with claim 21 newly added, and claims 1, 12 19 and 20 amended. The following is a complete response to the August 11, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Heinrich (US Pat. No. 7,517,356), Shelton (US Pat Pub. 2007/0175949), Timm (US Pat. Pub. 2012/0132450) and Huang (US Pat. No. 8453,906) were cited by the Examiner as the closest prior art to the instant claims. With respect to independent claim 1, while Heinrich provides for a plurality of limitations set forth therein including electrically isolating a first circuit segment configured to deliver radiofrequency energy from a second circuit segment, such was interpreted as occurring due to the segment 250/260 being isolated from 252 such that short circuiting does not occur between the two segments. Such does not, however, provide for the specific arrangement of the isolating to occur via the opening of a switch dispositioned between 
As such, it is for at least the reasoning set forth above that the Examiner believes that claims 1-21 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794